DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1 limitation “the lead grooves engaging with engaging protrusions of the shift forks… at least one of the lead grooves of the shift drum being a shared lead groove that engages with the engaging protrusions of the shift forks” is unclear as to how the lead grooves (plural) can engage with the same protrusions as the shared lead groove (singular).  The disclosure shows/describes the contrary, which is that the shared groove (singular) only engages two of the three total protrusions engaged by both lead grooves (plural).  The examiner suggests amending toward what is shown in the figures, i.e., --a shared lead groove that engages with two of the engaging protrusions 1
The meaning of the claim 1 limitation “first fork action part” is unclear.  The figures assign the term to an imaginary line (A1) rather than any specific “part” structure in contradiction to the commonly accepted meaning of “part”.  Further the written description lacks any special definition to lend clarity to the intended meaning of the term.  The examiner suggests replacing the term with –action line-- accompanied by some clear reference frame.  For instance, would applicant’s understanding of the invention permit --an action line defined by the center line of the protrusion extending toward barrel center-- without the addition of new matter? 
 The claim 1 limitation “an opening angle around a drum rotation center line of the shift drum, between a boss center line as a cylindrical center line of a cylindrical boss that is axially supported by the fork shaft of the at least one shift fork, and a fork action part of the engaging protrusion on which the shared lead groove acts in accordance with rotation of the shift drum” contradicts applicant’s figures which fail to show any structural “angle… around a drum rotation center line… between a boss center line… and a fork action part”.  Notwithstanding the clarity issue of “fork action part” noted above, the larger limitation is further unclear since applicant’s figure 1 depicts an angle α around drum rotation center line Ld that is defined between a first line (line extending from Ld to Lf1) and a second line (A1), neither of which are the boss center line Lf1.  Still further confusing the matter, the written description states that the boss (15b) has a boss center line (Lf1) which is shown in figure 1 to be perpendicular into plane (i.e., Lf1 is not the line connecting Lf1 to Ld that forms angle α with A1).
Claim 2, line 1, the limitation “the shift fork” is unclear as to which of the previous plural shift forks applicant intends to refer.

Allowable Subject Matter
Claims 1-8 could be allowable over the art if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Sugano US 2017/0023134 appears similar to applicant’s claim 1 invention to include a transmission configured to transmit power from a driving shaft (42) to a driven shaft (44) at a gear ratio that is determined by a mutual engagement state of gear trains (gear trains supported on 42 and 44), the gear trains axially supported respectively by the driving shaft and the driven shaft that are arranged in parallel to each other. the transmission comprising: shifters (ms1, cs1, cs2) axially supported respectively by the driving shaft and the driven shaft, the shifters configured to rotate together with the respective shafts and be axially movable; dog clutches (D) configured to engage and disengage the shifters and gears adjacent to the respective shifters: shift forks (71, 72, 73) configured to push and axially move the respective shifters: fork shafts (71c, 70) axially supporting the shift forks in an axially movable manner: and a shift drum (60) having multiple lead grooves (64, 65) on a cylindrical outer circumferential surface, the lead grooves engaging with engaging protrusions (71a, 72a, 73a) of the shift forks, the shift drum configured to rotate to axially move the shift forks, at least one of the lead grooves of the shift drum being a shared lead groove (64) that engages with two of the engaging protrusions (71a, 71b) at least one (71 and/or 72) of the shift forks that have the two engaging protrusions engaging with the shared lead groove.
As detailed in the 35 USC 112 rejections above, the clarity issues regarding the claim 1 “opening angle” particulars would require undue speculation and thus cannot be compared to the prior art.2  However, the examiner notes that the Sugano disclosure differs from that of applicant’s figures in that the Sugano protrusion center line and a line connecting L5 to L7 are coincident (i.e., zero angle between lines), whereas applicant’s figures depict a non-zero opening angle α.  Accordingly, it would appear that applicant could avoid Sugano by claiming a “non-zero” opening angle α about the barrel centerline between a first line that extends from barrel center to boss center, and a clearly defined protrusion action “line” (e.g., perhaps a line defined by the central axis of the protrusion extending toward barrel center, if such is in accordance with applicant’s understanding of the invention without the addition of any new matter).  Any change in claim phraseology such as replacing “action part” with “action line” should be accompanied by commensurate changes to the written description.  Applicant should carefully ensure that all terms are used consistently throughout ALL claims with proper antecedent basis and without any unclear double inclusions.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, uncertainty exists as to the proper interpretation of the claims.  In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation such as the “opening angle” particulars as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).